UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54817 CARBON SCIENCES, INC. (Name of registrant in its charter) Nevada 20-5451302 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5511C Ekwill Street, Santa Barbara, California 93111 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 456-7000 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrant’s common stock outstanding, as ofAugust 12, 2015 was 306,249,680. 1 CARBON SCIENCES, INC. INDEX PART I: FINANCIAL INFORMATION 3 ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4: CONTROLS AND PROCEDURES 23 PART II: OTHER INFORMATION 24 ITEM 1: LEGAL PROCEEDINGS 24 ITEM 1A: RISK FACTORS 24 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4: MINE SAFETY DISCLOSURES 24 ITEM 5: OTHER INFORMATION 24 ITEM 6: EXHIBITS 24 SIGNATURES 27 2 Index PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARBON SCIENCES, INC. Condensed Balance Sheets June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash $ $ Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, NET Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Accrued interest, notes payable Derivative liability Convertible notes payable Convertible notes payable, net of discount of $240,411 and $191,265, respectively Total current liabilities LONG-TERM LIABILITIES: Convertible notes payable, net of discount of $298,367 and $253,883, respectively Convertible note payable - Total long-term liabilities Total liabilities STOCKHOLDERS’ DEFICIT: Preferred stock, $0.001 par value; 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value; 1,000,000,000 shares authorized, 306,249,680 and 241,186,179 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See notes to condensed financial statements 3 Index CARBON SCIENCES, INC. Condensed Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUE $
